Case 1:20-cv-00943-DDD-JPM Document 7 Filed 08/25/20 Page 1of1PagelID#: 25

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ESEYAS WELDETNISA CIVIL DOCKET NO. 1:20-CV-00943-P
MEBRAHTU,
Petitioner
VERSUS JUDGE DRELL
WARDEN, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 2), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order
enjoining Respondents from transferring him from LaSalle Correctional Center is
DENIED.

ye
THUS DONE AND SIGNED at Alexandria, Louisiana, this2.S day of August,

2020.

 

 

 

UNITED STATES DISTRICT JUDGE

 
